COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-10-00218-CR

EX PARTE


VICKIE LYNN AUSTIN


                                    ----------
          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                                    ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered appellant’s AMotion To Dismiss Appeal.@ The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

                                             PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


      1
       See Tex. R. App. P. 47.4.
DELIVERED: August 12, 2010




                             2